Name: COMMISSION REGULATION (EC) No 803/96 of 30 April 1996 on precautionary measures in the fruit and vegetable sector for cauliflowers for the period 1 to 31 May 1996
 Type: Regulation
 Subject Matter: agricultural structures and production;  marketing;  plant product;  prices
 Date Published: nan

 1 . 5. 96 I EN 1 Official Journal of the European Communities No L 108/53 COMMISSION REGULATION (EC) No 803/96 of 30 April 1996 on precautionary measures in the fruit and vegetable sector for cauliflowers for the period 1 to 31 May 1996 buying-in prices proposed to the Council by the Commission. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Haying regard to the Treaty establishing the European Community, and in particular Articles 5 and 155 thereof, Whereas, pursuant to Article 16 ( 1 ) of Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common or ­ ganization of the market in fruit and vegetables ('), as last amended by Commission Regulation (EC) No 1363/95 (2), for each of the products listed in Annex II to the said Regulation a basic price and a buying-in price must be fixed for each marketing year, whereas cauliflowers harvested in a particular production year are marketed from May to the following April; Whereas the Council has not yet adopted the basic price and buying-in price applicable to cauliflowers from 1 May 1996; whereas the Commission, in line with its responsi ­ bilities pursuant to the Treaty, is obliged to adopt the precautionary measures necessary to ensure the continued functioning of the common agricultural policy in the sector in question; whereas these measures are taken as a precaution and without prejudice to the Council 's subse ­ quent decisions on prices for the 1996/97 marketing year, Whereas these precautionary measures should aim at ensuring the continuity of the intervention arrangements provided for in Articles 15 and 19 of Regulation (EEC) No 1035/72; whereas, to that end, the amounts to be used to calculate the prices for the abovementioned interven ­ tion measures should be fixed for the period 1 to 31 May; whereas the amounts correspond to the basic and HAS ADOPTED THIS REGULATION: Article 1 For the period 1 to 31 May 1996, the intervention measures provided for in Articles 15 and 19 of Regulation (EEC) No 1035/72 shall be carried out for cauliflowers at prices determined on the basis of the following amounts expressed in ecus per 100 kg net weight:  basic price : 36,90,  buying-in price : 16,06. These prices shall refer to packed, trimmed cauliflowers of quality class I. These prices shall not include the cost of the packaging in which the product is presented. Article 2 This Regulation shall enter into force on 1 May 1996. This Regulation shall apply without prejudice to any subsequent decisions to be adopted by the Council pursuant to Article 16 ( 1 ) of Regulation (EEC) No 1035/72. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 April 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 118 , 20 . 5. 1972, p. 1 . (4 OJ No L 132, 16. 6 . 1995, p. 8 .